Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 10, line 11: replace “gasping” with --grasping--.
On page 20, line 2: replace “nut 75A” with --nut 75--.
On page 20, line 5: replace “nut 75B” with --nut 75A--.
On page 31, line 5: replace “rotational axis R” with “rotational axis R2”  
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a treatment instrument that includes the combination of recited limitations in claims 1-16.
Regarding claim 1, the art alone or in combination did not teach a rod configured to transmit driving force that moves the end effector, wherein:  the operation dial includes a first engagement which is provided around the first rotational axis in an inside of the operation dial and which is engaged with the rod; the rod includes a second engagement extending through the gap between the first outer peripheral surface and the second outer peripheral surface, the second engagement being engaged with the first engagement inside the operation dial; and the rod is configured to move the end effector by The closest prior art, HUGHETT (US PG Pub, 2013/0131649), discloses (Figures 1 and 14-16) a sheath (112) having a longitudinal axis (Paragraph [0106]); an end effector (118) provided on one end of the sheath (Figure 1);  a housing (110) to which another end of the sheath is connected (Figure 1); an operation dial (136, 138) configured to rotate relative to the housing around a first rotational axis (Paragraph [0104-0105]), the operation dial (136, 138) including a first outer peripheral surface and a second outer peripheral surface spaced apart from the first outer peripheral surface in a direction along the first rotational axis (Paragraph [0105]) and both the first outer peripheral surface and the second outer peripheral surface (Paragraph [0105]) are provided around the first rotational axis (Figures 14-16). However, HUGHETT does not disclose a gap is provided between the first outer peripheral surface and the second outer peripheral surface and a rod configured to transmit driving force that moves the end effector, wherein:  the operation dial includes a first engagement which is provided around the first rotational axis in an inside of the operation dial and which is engaged with the rod; the rod includes a second engagement extending through the gap between the first outer peripheral surface and the second outer peripheral surface, the second engagement being engaged with the first engagement inside the operation dial; and the rod is configured to move the end effector by rotating around a second rotational axis that intersects with the first rotational axis in accordance with a rotation of the operation dial around the first rotational axis. Instead, a link plate (180) along with a semicircular projection (170) and the wheel (136/138) push/pull the wires (144) to move the end effector (118). There is no prior art alone or in combination that was found that teaches the rod including a second engagement and the dial including a first engagement that transmit forces to the end effector as the rod rotates and the dial rotates around two separate axes, as claimed.
Regarding claim 7, the art alone or in combination did not teach the operation dial defining an inner cavity that is exposed via the gap between the first outer peripheral surface and the second outer peripheral surface; and a shut-off member configured to cover the gap, the shut-off member being provided on an inner peripheral side of the operation dial with respect to the first outer peripheral surface and the second outer peripheral surface. The closest prior art, SNYDER (US PG Pub, 2014/107673), discloses (Figures 1 and 5) a sheath (48) having a longitudinal axis (Paragraph [0022]); an end effector (46) provided on one end of the sheath; a housing (16, 10) that is connected to another end of the sheath (Figure 1); an operation dial (34, 36) configured to rotate relative to the housing around a first rotational axis (R1; Paragraph [0023]), the operation dial (34, 36) including a first outer peripheral surface and a second outer peripheral surface spaced apart from the first outer peripheral surface (surfaces of each dial are spaced apart, Figure 5) in a direction along the first rotational axis (R1) such that a gap (40; Paragraph [0022]) is provided between the first outer peripheral surface and the second outer peripheral surface and both the first outer peripheral surface and the second outer peripheral surface are provided around the first rotational axis (R1). However, SNYDER does not disclose the operation dial defining an inner cavity that is exposed via the gap between the first outer peripheral surface and the second outer peripheral surface; and a shut-off member configured to cover the gap, the shut-off member being provided on an inner peripheral side of the operation dial with respect to the first outer peripheral surface and the second outer peripheral surface. Instead, the gap is covered with a compressible member (40). There is no prior art alone or in combination that was found that teaches the gap being covered by a shut-off member and the dial defining an inner cavity, as claimed.
Regarding claim 14, the art alone or in combination did not teach the second operation member is configured to rotate together with the sheath and the end effector relative to the housing while the first operation member rotates around the longitudinal axis, and the second operation member is located on the longitudinal axis. The closest prior art, CUNNINGHAM (US PG Pub, 2011/213362), discloses (Figures 1 and 4a-4b) a sheath (18) having a longitudinal axis (A-A; Paragraph [0023]); an end effector (16) provided on one end of the sheath (Paragraph [0023]); a housing (12) that is connected to another end of the sheath (Paragraph [0023]); a driving member (86) configured to transmit driving force that moves the end effector (16; Paragraph [0023]); a first operation member (42) provided on the housing and configured to rotate together with the sheath and the end effector relative to the housing around the longitudinal axis (A-A; Paragraph [0026]); and a second operation member (40) engaged with the driving member (86) and configured to rotate relative to the housing around a first rotational axis (E-E) that intersects with the longitudinal axis (Paragraph [0034]) and the first operation member (42) rotates around the longitudinal axis (A-A), and the second operation member (40) is located on the longitudinal axis (A-A). However, CUNNINGHAM does not disclose the second operation member is configured to rotate together with the sheath and the end effector relative to the housing. Instead, the second operation member (40) is stationary in the assembly (10) through drive support (82) during its use. The second closest prior art, NICHOLAS (US PG Pub, 2012/0130420), discloses (Figures 1A-3B) a second operation member (2000) configured to rotate relative to the housing (Paragraph [0056]) around a first rotational axis (“E”). However, NICHOLAS does not disclose the second operation member is configured to rotate together with the sheath and the end effector relative to the housing while the first operation member rotates around the longitudinal axis, and the second operation member is located on the longitudinal axis. Instead, the second operation member 2000 rotates the end effector while staying put in the housing around longitudinal axis (“E”) but the longitudinal axis (“D”) is the axis of rotation of the end effector and sheath (Figure 1B). There are also two different functions for the wheel operations 2100 and 2200, control rotational movement and control longitudinal/articulation/pivoting, respectively. It would not have been obvious to have modified CUNNINGHAM to incorporate the teachings of HUGHETT because the surface on which the rotation wheels (2100 and 2200) lie does not rotate itself along with the rotation of the end effector (axis “D”). 
Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARWA MOSTAFA/Examiner, Art Unit 3771           

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771